 8:18-cv-00224-RGK-PRSE Doc # 25 Filed: 05/29/20 Page 1 of 1 - Page ID # 2176



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JASON WILLIAM CUSTER,

                   Petitioner,                            8:18CV224

      vs.
                                              MEMORANDUM AND ORDER
SCOTT FRAKES, Director, NE Dept . of
Corrections; and BRAD HANSEN,
Warden, Tecumseh State Correctional
Institution;

                   Respondents.


      This matter is before the court on Petitioner’s Motion for Evidentiary
Hearing and Appointment of Counsel. (Filing No. 23.) The court has not yet
completed its review of the answer, transcripts, and state court records pursuant t o
Rule 8 of the Rules Governing Section 2254 Cases in t h e United St ates District
Courts. Accordingly,

      IT IS ORDERED that: Petitioner’s motion (filing no. 23) is den ied wit h out
prejudice to reassertion.

      Dated this 29th day of May, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
